

117 S2809 PCS: Full Faith and Credit Act
U.S. Senate
2021-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 136117th CONGRESS1st SessionS. 2809IN THE SENATE OF THE UNITED STATESSeptember 22 (legislative day, September 21), 2021Mr. Scott of Florida (for himself, Mr. Toomey, Mr. Tillis, Mr. Johnson, Mr. Braun, Mr. Hagerty, Mr. Cruz, Mr. Cramer, Mrs. Capito, Mr. Rubio, Mr. Barrasso, Mr. Hoeven, and Mr. Inhofe) introduced the following bill; which was read the first timeSeptember 22, 2021Read the second time and placed on the calendarA BILLTo protect social security benefits and military pay and require that the United States Government to prioritize all obligations on the debt held by the public in the event that the debt limit is reached.1.Short titleThis Act may be cited as the Full Faith and Credit Act.2.Prioritize obligations on the debt held by the public, social security benefits, medicare, veterans, and military payIf the debt of the United States Government reaches the statutory limit under section 3101 of title 31, United States Code, the following obligations shall take equal priority over all other obligations incurred by the United States Government:(1)The authority of the Department of the Treasury provided under section 3123 of title 31, United States Code, to pay with legal tender the principal and interest on debt held by the public.(2)The authority of the Commissioner of Social Security to pay monthly old-age, survivors', and disability insurance benefits under title II of the Social Security Act (42 U.S.C. 401 et seq.).(3)The payment of pay and allowances for members of the Armed Forces on active duty and members of the United States Coast Guard. (4)The payment of compensation and pensions, and payments for medical services, provided by the Department of Veterans Affairs. (5)The Medicare programs under parts A, B, C, and D of title XVIII of the Social Security Act (42 U.S.C. 1395c et seq.).3.Limited debt limit authority(a)In generalIf the Secretary of the Treasury determines, after consultation with the Director of the Office of Management and Budget, that incoming revenue will not be sufficient to pay the priority obligations specified under section 2 over an upcoming 2-week period during a period during which the debt of the United States Government has reached the statutory limit under section 3101 of title 31, United States Code—(1)the Secretary, in coordination with the Director of the Office of Management and Budget, shall notify Congress of the amount of the expected revenue shortfall from the revenue required to pay in full the priority obligations specified under section 2 for such 2-week period; and(2)the amount of the limit on debt held by the public under section 3101 of title 31, United States Code, shall be increased by the amount of the expected revenue shortfall.(b)Excess revenueIf incoming revenue exceeds the amount projected under subsection (a), any amount in excess shall be held in reserve and applied to the following 2-week period. September 22, 2021Read the second time and placed on the calendar